THE STATE OF TEXAS
                                         MANDATE
TO THE 241ST DISTRICT COURT OF SMITH COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 5th
day of December, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Texas Farm Bureau Underwriters,                           No. 06-13-00132-CV
Appellant
                                                          Trial Court No. 10-2640C
                   v.

Terry Graham, Jr., Appellee



       As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render a take-nothing
judgment in favor of Texas Farm Bureau Underwriters.
       We further order that the appellee, Terry Graham, Jr., pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 19th day of November, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk